Statement of Additional Information Supplement December 16, 2011 SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION OF PUTNAM ABSOLUTE RETURN 100 FUND, PUTNAM ABSOLUTE RETURN 300 FUND, PUTNAM ABSOLUTE RETURN ABSOLUTE RETURN /28/11 The portion of the table under the heading CHARGES AND EXPENSES—Management fees describing the management fees paid by Putnam Absolute Return 100 Fund is deleted in its entirety and replaced with the following: Amount of Amount management Management management fee would have been Fund name Fiscal year fee paid fee waived without waivers Absolute Return 100 Fund 2010 $1,283,467 $0 $1,283,467 2009 $10,962 $187,415 $198,377
